Portions of this document have been redacted pursuant to a Confidential
Treatment Request filed with the Securities and Exchange Commission pursuant to
Rule 406 under the Securities Act of 1933, as amended, and Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. Redacted portions are indicated
with the notation “[**]”.

 

Exhibit 10.2

 

 

COmmunications Sales & LEasing, Inc.
2017 SHORT TERM incentive PLAN

 

As of February 14, 2017 (the “Effective Date”), Communications Sales & Leasing,
Inc., a Maryland corporation (the “Corporation”), hereby adopts this 2017 Short
Term Plan (this “Plan”).

WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
deems it in the best interest of the Corporation that the Corporation reward
certain executives of the Corporation with a short-term incentive program
(annual cash bonuses) in order to motivate the Corporation’s executive officers
to achieve performance goals that reinforce the Corporation’s annual business
plan, to assist the Corporation  in attracting and retaining qualified
executives and to promote the alignment of the executive officers’ interests
with those of the Corporation’s stockholders; and

WHEREAS, the Compensation Committee approved on February 14, 2017 the terms of
this Plan, including Exhibit A hereto which is incorporated by reference in its
entirety.

NOW, THEREFORE, BE IT RESOLVED:

Section 1.  Definitions.  The following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context:

(a)“Award” means any Short-Term Cash Bonus granted under this Plan.

(b) “Board” means the Board of Directors of the Corporation.

(c)“Code” means the Internal Revenue Code of 1986, as amended.

(d)“Committee” means the Compensation Committee of the Board which has been
appointed to administer this Plan.  

(e)“Corporation” means Communications Sales & Leasing, Inc., a Maryland
corporation, and any direct or indirect subsidiary thereof.

(f)“Eligible Officer” means an officer of the Corporation holding the positions
set forth in Section 3 of this Plan.

(g)“Employee” means an individual who is an employee of the Corporation who is
reported on the payroll records as a common‑law employee.

(h) “Plan” means this 2017 Short Term Plan of the Corporation.

--------------------------------------------------------------------------------

(i)“Short-Term Incentive Bonus” means the incentive compensation granted to an
Eligible Officer pursuant to Section 4 of this Plan.

(j)“Subsidiary” means a corporation at least 50% of the total combined voting
power of all classes of stock which is owned by the Corporation, either directly
or through one or more other Subsidiaries.

Section 2.  Administration.  This Plan will be administered by the
Committee.  In addition to any other powers granted to the Committee, the
Committee will have the following powers:

(a)to determine whether and to what extent Short-Term Incentive Bonuses are to
be granted under this Plan to Eligible Officers;

(b)to determine whether the performance metrics required to receive Short‑Term
Incentive Bonuses have been satisfied and to what extent they have been
satisfied;

(c)to construe and interpret this Plan;

(d)to require, at the time Short‑Term Incentive Bonuses are to be paid, the
making of any representations or agreements that the Committee may deem
necessary or advisable in order for the Corporation to comply with the
securities laws of the United States of America or of any state or any rule or
regulation thereunder;

(e)to provide for satisfaction of an Eligible Officer’s tax liabilities arising
in connection with this Plan; and

(f)to make all other determinations and take all other actions necessary or
advisable for the administration of this Plan.

Any determinations or actions made or taken by the Committee pursuant to this
Section 2 will be binding and final.

Section 3.  Eligibility.  The individuals holding the following executive
officer positions of the Corporation on the Effective Date shall be eligible to
receive Short‑Term Incentive Bonuses under this Plan:

(a)President and Chief Executive Officer

(b)Executive Vice President and Chief Financial Officer;

(c)Executive Vice President and General Counsel;

(d)Executive Vice President – President of Fiber Operations;

(e)Senior Vice President – President of Tower Operations; and

(f)Senior Vice President – Chief Technology Officer.

Section 4.  Short‑Term Incentive Bonuses.  Short‑Term Incentive Bonuses shall be
awarded to the Eligible Officers as set forth in this Section 4 and Exhibit A to
this Plan.  Short-Term Incentive

2

--------------------------------------------------------------------------------

Bonuses shall be payable in cash upon the attainment of the criteria set forth
on Exhibit A as the Committee shall determine, in its sole discretion.

Section 5.  Termination or Amendment.  The Board may amend or terminate this
Plan in any respect at any time.  Board approval must be accompanied by
(a) stockholder approval in those cases in which amendment requires stockholder
approval under applicable law or regulations or the requirements of the
principal exchange or interdealer quotation system on which the shares of common
stock of the Corporation are listed or quoted, and (b) affected Eligible Officer
approval if the amendment or termination would adversely affect the holder’s
rights under any outstanding grants or Awards.  The Short‑Term Incentive Bonus
provisions may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Committee or the
Board.  To the extent required by Section 162(m) of the Code with respect to
bonus Awards that the Committee determines should qualify as performance‑based
compensation as described in Section 162(m)(4)(C), no action may modify the
performance criteria or bonus potentials after the commencement of the
measurement period with respect to which such bonus Awards relate.

Section 6.  Effectiveness of this Plan.  This Plan is effective as of the
Effective Date which is the date of adoption of this Plan by the Board.

Section 7.  Term of this Plan.  This Plan will terminate on the date all
benefits anticipated by this Plan have been paid.

Section 8.  Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors of the Corporation or as members
of the Committee, the members of the Committee will be indemnified by the
Corporation against the reasonable expenses, including attorneys’ fees, actually
and reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with this Plan or any grant or Award hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner that they believed to be in, and not
opposed to, the best interests of the Corporation.

Section 9.  General Provisions.  

(a)The establishment of this Plan will not confer upon any Eligible Officer or
Employee, any legal or equitable right against the Corporation, any Subsidiary
or the Committee, except as expressly provided in this Plan or employment
agreement of the Eligible Officer, if any.

(b)This Plan does not constitute inducement or consideration for the employment
of any Employee, nor is it a contract of employment between the Corporation or
any Subsidiary and any Employee.  Participation in this Plan, or the receipt of
a grant or Award hereunder, will not give an Employee any right to be retained
in the service of the Corporation or any Subsidiary.

(c)The interests of any Employee under this Plan are not subject to the claims
of creditors and may not, in any way, be assigned, alienated or encumbered
except as otherwise provided herein.

(d)The Corporation may withhold any federal, state or local taxes required with
respect to any distribution under this Plan.  The Employee shall take whatever
action the Committee deems appropriate with respect to withholding of taxes,
including, but not limited to,

3

--------------------------------------------------------------------------------

the Employee remitting to the Corporation any taxes required to be withheld by
the Corporation under federal, state or local law as a result of the
distribution.

(e)Notwithstanding anything contained herein to the contrary, this Plan shall be
administered and operated in accordance with any applicable laws and
regulations, including, but not limited to, Section 409A of the Code.  The
Corporation reserves the right to amend this Plan at any time in order for this
Plan to comply with any such laws and regulations.

(f)This Plan will be governed, construed and administered in accordance with the
laws of Delaware.

(g)If any provision of this Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of this
Plan, and this Plan shall be construed and enforced as if such provision had not
been included.

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, has
executed this Plan on the Effective Date as first set forth above and as duly
authorized by the Board.

 

COMMUNICATIONS SALES & LEASING, INC.

 

 

By: /s/ Kenneth A. Gunderman

Name:  Kenneth A. Gunderman

Title:President and Chief Executive Officer




4

--------------------------------------------------------------------------------

Exhibit A

 

COmmunications Sales & LEasing, Inc.
2017 SHORT TERM incentive PLAN

 

 

I.  CS&L STIP.  Vesting based on the following:

 

A.Consolidated Normalized AFFO per diluted share(1)  for 2017 (25% weight):

Threshold

Target

Superior

$2.59

$2.61

$2.65

 

B.Consolidated 4Q17 Annualized Adjusted EBITDA(2) (25% weight):

Threshold

Target

Superior

[**]

[**](3)

[**]

[**](3)

[**]

[**](3)

 

C.Capital markets transactions(4) (20% weight):

Threshold

Target

Superior

[**]

[**]

[**]

 

D.Cumulative revenue [**] based on 4Q17 Annualized Revenue(5) (30% weight):

Threshold

Target

Superior

[**]

[**]

[**]

 

E.

Payouts for each component will be interpolated between levels.  Potential
Payouts at each level are as follows:

Performance Achievement Level

Potential as Percent of Base Salary

 

CEO

CFO

GC

CTO

Threshold

Target

Superior

75%

150%

225%

50%

100%

150%

50%

100%

150%

35%

70%

105%

 

 

 

 

 

5

--------------------------------------------------------------------------------

1.

Excludes future M&A and capital markets transactions consistent with guidance.

2.

Definition to be consistent with public reporting.  [**]

3.

Percentage growth over 2016 Adjusted EBITDA of $690 million / % growth over
threshold level of [**].

4.

Capital market transactions include activities after February 4, 2017 and
include: the expansion of revolving credit facilities, equity and debt
offerings, structured financings and 33% of the transaction value of loan
repricings. Excludes the initial placement of equity directly with selling
counterparties and assumed debt.  

5.

[**]

 



 

Performance Achievement Level

[**] (40%)

[**] (40%)

 

[**] (20%)

Threshold

[**]

[**]

[**]

Target

[**]

[**]

[**]

Superior

[**]

[**]

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.A.Uniti Fiber STIP. Vesting based on the following:



 

 

B.

Payout for the Uniti Fiber President will be as follows (expressed as a
percentage of base salary): Threshold – 50%, Target – 100%, and Superior – 150%.

 

III.A.Uniti Towers STIP.  Vesting based on the following:

 

Performance Achievement Level

 

[**](1) (30%)

 

[**] (30%)

 

[**](2) (40%)

Threshold

[**]

[**]

[**]

Target

[**]

[**]

[**]

Superior

[**]

[**]

[**]

 

 

B.

Payout for the Uniti Towers President will be as follows (expressed as a
percentage of base salary): Threshold – 50%, Target – 100%, and Superior – 150%.

____________________________________________________________________________

 

 

1.

[**]

 

 

2.

[**]

 

6

--------------------------------------------------------------------------------

[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

7